Title: To Thomas Jefferson from John A. Graham, 1 March 1806
From: Graham, John A.
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            New york March 1st. 1806
                        
                        I have to request you would have the goodness, to honor me with a line informing me whether you Recieved a
                            Letter from me in January 1805, Enclosing One Called, “the McGillda Letter”, which was Certified before Our Mutual friend
                            Mr Dewitt Clinton Mayor of New York. The Reason of my asking this favour is, from having Sent it by a Private hand, I
                            have been fearfull you never Received it:—
                        Be assured Sir, You have My Prayers for Your health and happiness, before the morning walks of the dews of
                            Eastern hills and after the Sun Sinks into the Oceans of the West.
                        
                            John A: Graham
                            
                        
                    